Filing Date: 06/18/2020
Claimed Priority Date: 02/22/2018 (371 of PCT/US2018/019232)
Applicants:  Lilak et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 01/03/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention (directed to a semiconductor structure), in the reply filed on 01/03/2022, is acknowledged. Applicant indicated that claims 22-34 read on the elected Group invention. The examiner agrees. Accordingly, pending in this application are claims 22-41, with claims 35-41 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the terminal interconnect comprising a gate electrode (and associated limitations) must be shown or e.g., Fig. 2 and Page 12, L. 4-11) show instead that terminal interconnects (i.e., conductive features 150) are over source or drain portions of fins 110A-C, and function as contact metallization to the source/drain semiconductor material. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
The disclosure is objected to because of the following informalities: 
- Page 7, L. 34: amend to --Dielectric material 190 is on surfaces of conductive features 177 not covered by dielectric material 191.--, in accordance with the labelling of, e.g., Fig. 1A.
- Page 11, L. 31: amend to --Referring first to devise stratum 206, each of FETs 107 and 108 include…--, in accordance with the labelling of, e.g., Fig. 2.
- Page 14, L. 28: amend to --semiconductor bodies--.
- Page 15, L. 26: amend to --one or more conductive features 150A and 177A…--, in accordance with the labelling of, e.g., Fig. 2.
- Page 20, L. 6-7: amend to --The via etch at operation 330…--, in accordance with the labelling of, e.g., Fig. 3.
   	Appropriate corrections are required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
- claim 30 recites “the terminal interconnect comprises a gate electrode” at L. 4, with said terminal interconnect being limited by “wherein the conductive via couples the device terminal interconnect to at least a sidewall portion of the first conductive feature”, as required by claim 28, L. 14-16, from which claim 30 depends.  The specification as filed is silent about an arrangement of features as claimed supra. 


Claim Objections
Claim 29 is objected to because of the following informalities:
- Claim 29, L. 6: amend to --in contact with the second conductive feature--, in accordance with the claim language introduced in claim 28, L. 2 “adjacent to a second conductive feature”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22-27 and 32-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 22 recites the limitation “a second dielectric material between the first metallization layer and a second metallization layer” in L. 7-8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting --a second dielectric material between the first metallization level and a second metallization level--, in accordance with the claim language introduced in L. 2 “a first metallization level”.
Claims 23-27 and 32-34 depend from claim 22 and inherits the deficiencies identified supra.
Claim 34 recites the limitation “the conductive via is a first conductive via” in L. 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 22 and 32 are devoid of any prior recitation of a “conductive via” feature, and it is unclear what 

Claim Rejections - 35 USC § 102











In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US2009/0001594).

Regarding Claim 22, Yoo (see, e.g., Fig. 4, Par. [0009]-[0018]) shows all aspects of the instant invention including an integrated circuit (IC) interconnect structure, comprising:
- a first metallization level comprising a first conductive feature (e.g., metal line 407) and a second conductive feature (e.g., metal line 408), wherein the first conductive feature is laterally adjacent to the second conductive feature with a space therebetween
- a first dielectric material (e.g., dielectric 403) within the space and in contact with a first sidewall portion of at least the first conductive feature
e.g., dielectric 404) between the first metallization level and a second metallization level (e.g., level comprising metal lines 412 and 415)
- a third conductive feature (e.g., via 413) extending through the second dielectric material, wherein at least a portion of the third conductive feature is within the space and is in contact with a second sidewall portion of the first conductive feature
Regarding Claim 24, Yoo (see, e.g., Fig. 4) shows that:
- a portion of the third conductive feature (e.g., 413) that is within the space is a first portion of the third conductive feature
- a second portion of the third conductive feature is in contact with a top or bottom surface of at least the first conductive feature (e.g., via 407).
Regarding Claim 25, Yoo (see, e.g., Fig. 4) shows that:
- the first conductive feature (e.g., 407) has a first sidewall height
- the first sidewall portion has a second sidewall height that is no more than 50% of the first sidewall height.
Regarding Claim 26, Yoo (see, e.g., Fig. 4) shows that:
- the first conductive feature (e.g., 407), the second conductive feature (e.g., 408) and the first dielectric material (e.g., 403) are between the second dielectric material (e.g., 404) and a third dielectric material (e.g., dielectric 401)
- the third conductive feature (e.g., 413
Regarding Claim 22, Yoo (see, e.g., Fig. 4, Par. [0009]-[0018]) shows all aspects of the instant invention including an integrated circuit (IC) interconnect structure, comprising:
- a first metallization level comprising a first conductive feature (e.g., metal line 407) and a second conductive feature (e.g., metal line 408), wherein the first conductive feature is laterally adjacent to the second conductive feature with a space therebetween
- a first dielectric material (e.g., dielectric 401) within the space and in contact with a first sidewall portion of at least the first conductive feature
- a second dielectric material (e.g., dielectrics 403,404) between the first metallization level and a second metallization level (e.g., level comprising metal lines 412 and 415)
- a third conductive feature (e.g., via 413) extending through the second dielectric material, wherein at least a portion of the third conductive feature is within the space and is in contact with a second sidewall portion of the first conductive feature
Regarding Claim 23, Yoo (see, e.g., Fig. 4) shows that:
- the first dielectric material (e.g., 401) is in contact with a first sidewall portion of the first conductive feature (e.g., 407) and is in contact with a first sidewall portion of the second conductive feature (e.g., 408)
- the second dielectric material (e.g., 403,404) is within the space and is in contact with a second sidewall portion of the second conductive feature
- a portion of the third conductive feature (e.g., 413) that is within the space is separated from the second conductive feature by the second dielectric material.
Allowable Subject Matter




















Claims 28-31 are allowable.
Claims 27 and 32-33 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 28, the prior art of record fails to disclose or suggest a device terminal interconnect coupled to the one or more fins, wherein the device terminal interconnect comprises one or more overlapping portions that extend laterally beyond a sidewall of the one or more fins; and a conductive via that extends through the second dielectric material, wherein the conductive via is in contact with the first dielectric material within the space, and wherein the conductive via couples the device terminal interconnect to at least a sidewall portion of the first conductive feature.

Conclusion
























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose IC interconnect structures having some aspects of the instant inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814